Casey, J. (concurring).
Although I agree in the result reached by the majority, I disagree with the approval that the majority has accorded the ruling of County Court admitting the tapes into evidence without redaction.
The tapes contain evidence of defendant’s prior uncharged criminal acts. These acts involve defendant’s possible injection of an overdose of insulin to a Mrs. MacMurray, and his attempted strangling of a man who owed him money. The taped conversations were ruled admissible in unredacted form on the issue of defendant’s intent and to counter defendant’s trial claim that his talk of killing Macri was only a joke. Even conceding that the tapes could be admitted under the rule of People v Molineux (168 NY 264), that is but the initial step in the determination of their admissibility in unredacted form.
The next and more critical inquiry is whether there is any limitation to the Molineux exception (see, People v Ely, 68 NY2d 520, 529). The determination of this issue is governed by the three rules prescribed in People v Ely (supra, at 529-530). Applying the required criteria to the facts and circumstances herein leads me to conclude that the unredacted material fails to pass the test in all respects. The failure of County Court to redact the references of uncharged crimes was highly prejudicial to defendant, and such crimes were neither significantly probative of the crimes charged nor inextricably woven into defendant’s taped statements. Defendant’s conversation in which he speaks on the tapes of killing Macri occurred prior to the discussion of uncharged crimes, and notably the subject of uncharged crimes was not initiated by defendant but by Batcher, who was at the time a police informer and acting under their discretion and control.
The error is more apparent when considered in light of the *58use to which it was put by the prosecutor in summation, wherein he stated: "Now you’ve heard how * * * this defendant was not a violent man. You’ve listened to the tapes to show about this man’s violence, about putting a belt around somebody’s neck * * * And the absurdity is intensified about what he says about Mrs. M[a]cMurray, took the insulin and shot it in her leg * * * But that isn’t the most essential element, that just points to the violence that this man is accompanied * * * him throughout his life.”
It is my conclusion, therefore, that it was error for County Court to have admitted the tapes in unredacted form, and that this error should be added to the reasons relied on by the majority for reversal of defendant’s conviction.
Mahoney, P. J., Yesawich, Jr., and Levine, JJ., concur with Kane, J.; Casey, J., concurs in an opinion.
Judgment reversed, on the law, first count of indictment charging attempted murder in the second degree dismissed, and matter remitted to the County Court of Albany County for a new trial on the second count charging conspiracy in the second degree.